In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                   No. 13-510V
                               (E-Filed: July 3, 2014)

* * * * * * * * * * * * * * *
MELINDA A. SCHMIDT,         *                      UNPUBLISHED
                            *
                            *
             Petitioner,    *                      Special Master
                            *                      Hamilton-Fieldman
         v.                 *
                            *                      Decision on Attorneys’ Fees and Costs.
SECRETARY OF HEALTH AND     *
 HUMAN SERVICES,            *
                            *
            Respondent.     *                      .
* * * * * * * * * * * * * * *

Lawrence G. Michel, Kennedy, Berkley, et al., Salina, KS, for Petitioner.
Justine E. Daigneault, U.S. Department of Justice, Washington, DC, for Respondent.


                     DECISION1 (ATTORNEY FEES AND COSTS)

       In this case under the National Vaccine Injury Compensation Program,2 the
undersigned issued a decision on July 1, 2014. On July 3, 2014, the parties filed a
stipulation concerning attorneys’ fees and costs in this matter. The parties’ stipulation
requests a total payment of $17,339.72, representing total attorneys’ fees and costs.
Pursuant to General Order #9, Petitioners stated that they incurred no out-of-pocket costs.
       1
         The undersigned intends to post this unpublished decision on the United States
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. §
3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days within
which to request redaction “of any information furnished by that party (1) that is trade
secret or commercial or financial information and is privileged or confidential, or (2) that
are medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Otherwise, “the entire” decision will be available to
the public. Id.
       2
        The applicable statutory provisions defining the program are found at 42 U.S.C.
§ 300aa-10 et seq. (2006).

                                             1
        I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award the amount of $17, 339.72,
in the form of a check made payable jointly to Petitioner and Petitioner’s counsel,
Lawrence G. Michel, Esq.

       In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment
in accordance herewith.

IT IS SO ORDERED.
                                                s/Lisa D. Hamilton-Fieldman
                                                Lisa D. Hamilton-Fieldman
                                                Special Master




                                            2